                         1   Robin E. Perkins, Esq. (NV Bar No. 9891)
                             Adam Tully, Esq. (NV Bar No. 13601)
                         2   SNELL & WILMER I-.I.p.
                             3883 Howard Hughes Parkway, Suite 1100
                         3   Las Vegas, NV 89169
                             Telephone: (7 02) 7 84-5200
                         4   Facsimile: (702) 784-5252
                             Email : rperkins@swlaw.com
                         5           atully@swlaw.com

                         6   Attorneys þr U.S. Bank National
                             Association
                         7

                         8                              UNITED STATES DISTRICT COURT
                         9                                       DISTRICT OF NEVADA
                        10

                        11   U.S. BANK NATIONAL ASSOCIATION, AS
                             TRUSTEE FOR CREDIT SUISSE FIRST                    Case   No.   2:17 -Iv-07899-RFB-CWH
                        12   BOSTON MORTGAGE SECURITIES CORP.,
              z              CSMC MORTGAGE-BACKED PASS-                         STIPULATION AND ORDER TO
 ol
 CI
    :-
    Øo                  t3   THROUGH CERTIFICATES, SERIES 2006-                 EXTEND TIME FOR PLAINTIFF TO
itt:
'.-¡ I   Yi   à"o            7;                                                 FILE ITS RESPONSE TO SOUTHERN
Þ | Õt+s
7 d i!èì E1
                        r4                                                      HIGHLANDS COMMUNITY
    J a       .-   0s                             Plaintiff,                    ASSOCIATIONS' RENEWED MOTION
ð i?¿,xi
- lfiF,H                l5                                                      FOR JUDGMENT ON THE
õl-:i
dt            ;-3
                             VS                                                 PLEADINGS
UDI í                   16
              å
                             SFR INVESTMENTS POOL 1, LLC, A                     (SECOND REQUEST)
                        t7   Nevada limited-liability company;
                             SOUTHERN HIGHLANDS COMMLTNITY
                        l8   ASSOCIATION, a Nevada non-profit
                             corporation; ALESSI & KOENIG, LLC, a
                        t9   Nevada limited-liability company;

                        20                         Defendants.

                        2t
                        22          Plaintiff U.S. Bank National Association, as Trustee for Credit Suisse First Boston
                        23   Mortgage Securities Cotp., CSMC Mortgage-Backed Pass-Through Certificates, Series 2006-7

                        24   ("U.S. Bank"), through its attorneys, the law firm of Snell     &   Wilmer L.L.P., and Defendant

                        25   Southern Highlands Community Association ("Southern Highlands"), through its attomeys, the

                        26   law firm of Alverson, Taylor, Mortensen & Sanders, hereby stipulate and agree to extend the time

                        27   for U.S. Bank to file its response to Southern Highlands' Renewed Motion for Judgment on the

                        28   Pleadings IECF No. 58] ("Motion"). The Motion was filed September 4,2018, and the initial
                    I   deadline for U.S. Bank's response to the Motion is September 18,2018. This is the second

                    2   request for an extension of time to respond to the     Motion. On September 19,2018, this Court
                    3   granted a Stipulation and Order IECF No. 65] to extend the time for Plaintiff to file its response to

                    4   the Motion to October 2,2018, with any reply due on October 16,2018. The Parties have agreed

                    5   that the deadline to respond to the Motion should be extended 14 days, such that the new deadline

                    6   for U.S. Bank's response to the Motion should be October 16,2018, and Southern Highlands'
                    7   reply is support of the Motion should be October 30, 2018.

                    I          WHEREAS, U.S. Bank and Southern Highlands are continuing to explore alternative

                    9   avenues for resolving the present dispute;

                   10          WHEREAS, U.S. Bank and Southern Highlands require additional time to determine

                   11   whether their dispute can be resolved outside of litigation;

                   t2          V/HEREAS, U.S. Bank requested, and Southern Highlands agreed, to extend the time for
           z
 L¡   t¿
 c)   I :c
      | -2         t3   U.S, Bank to file its response to the Motion; and
 É
      ln¿?a        14          WHEREAS, this request is not made for purposes of delay and is supported by good cause
      c   Fi i'ì
      iO:zË
,z                 l5          NOW, THEREFORE, in consideration of the foregoing, and for good cause,                  IT IS
      lìåte
      I :>
 C)

(r)
      It; 5i       t6   HEREBY STIPULATED AND AGREED, by and between the Parties, as follows:
           E
                   t7           l.     U.S. Bank shall have until October 16,2018 to respond to Southern Highland's

                   l8   Motion;

                   t9
                   20   ilt
                   2l
                   22

                   23

                   24

                   25

                   26

                   27

                   28

                                                                         -2-
                 I            2.      Southern Highlands shall have until October 30,2018 to file a reply in support of

                 2   that Motion;

                 3
                     DATED this lst day of October 2018.               DATED this l st day of October   201 8
                 4

                 5
                     SNELL & WILMER I.I.p                              ALVERSON, TAYLOR, MORTENSEN &
                                                                       SANDERS
                 6

                 7   By : /s/ Adam Tully                               By: /s/ AIex Williams
                     Robin E. Perkins, Esq. (ltlV Bar No. 9891)        Kurt R. Bonds, Esq. (NV Bar No. 6228)
                 8   Adam TullY, Esq. Q'JV Bar No. 13601)              Alex Williams, Esq. (NV Bar No. 14644)
                     3883 Howard Hughes Parkway, Suite 1100            6605 Grand Montecito Parkway, Ste. 200
                 9   Las Vegas, Nevada 89169                            Las Vegas, NV 89149
                     Tel: (702) 784-s200                                Tel: (702) 384-6000
                10
                     Attorneys.for U.S. Bank National Association      Attorneys .for Southern Highlands Community
                ll                                                     Association
          o
          o     12
+i
CJ              13                                                ORDER
*
)¡
          >o
     lu         t4
     3o -a;.;
         !zP
¿         Tl:   l5                                                 IT IS SO ORDERED.
0)
          c2
           12
H               16
U)   l= :c
                17
                                                                   RICHARD    F. BOULWARE,
                                                                   LINITED STATES      DISTRICT II COURT JUDGE
                18                                                 United States District Judge
                                                                   DATED:
                     48t9-t627-3781
                19                                                 DATED: October 2, 2018.
                20

                2I
                22

                23

                24

                25

                26

                27

                28

                                                                     -3-
